EXHIBIT 10.1

ANALOGIC CORPORATION

NON-EMPLOYEE DIRECTOR STOCK PLAN

Article 1. Designation, Purpose, and Duration

1.1 Designation of the Plan. This document is an incentive compensation plan to
be known as the “Analogic Corporation Non-Employee Director Stock Plan” (the
“Plan”). This Plan provides for the grant of Shares to Non-Employee Directors
and for the acquisition of Deferred Stock Units by Non-Employee Directors,
subject to the terms and provisions set forth herein.

1.2 Purpose of the Plan. The primary purposes of this Plan are to further the
growth and development of the Company and to promote the achievement of other
long-term objectives of the Company by linking the personal interests of
Non-Employee Directors to those of our stockholders and by enhancing our ability
to attract, motivate, and retain Non-Employee Directors of outstanding
competence.

1.3 Duration of the Plan. Unless terminated sooner pursuant to Article 9, this
Plan will terminate at the close of business on the day before the tenth
anniversary of the date this Plan is approved by our stockholders. Upon
termination of this Plan, outstanding Awards will remain outstanding, but no
additional Awards may be issued under this Plan.

Article 2. Definitions

Whenever used in this Plan, the following terms shall have the meanings set
forth below and, when the defined meaning is intended, the initial letter of the
word is capitalized:

(a) “Annual Cash Retainer” means the sum of the annual base cash compensation
received by a Non-Employee Director for service on the Board, the annual base
cash compensation, if any, received by such Non-Employee Director for service as
a member of a Committee, and, if applicable, all other compensation received by
such Non-Employee Director for service as Chairman of the Board and as a
Committee Chairman.

(b) “Annual Retainer” means the sum of the Annual Cash Retainer and the Annual
Share Retainer. All other compensation and fees payable in connection with a
Non-Employee Director’s service as a Director or as a Committee member,
including without limitation payments received for attendance at board and
Committee meetings, are expressly excluded from the meaning of Annual Retainer.

(c) “Annual Share Retainer” means the annual equity compensation received under
this Plan by a Non-Employee Director for service on the Board.

(d) “Award” means, individually or collectively, an award under this Plan of
Shares or Deferred Stock Units.

(e) “Board” or “board of directors” means the board of directors of the Company.

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(g) “Committee” means any of the Board’s standing Committees.

(h) “Company” means Analogic Corporation, a Massachusetts corporation, and any
successor thereto as provided in Section 10.6.

(i) “Compensation Committee” means the Board’s Compensation Committee.

 

1



--------------------------------------------------------------------------------

(j) “Decreased Value” means the depreciation in the worth of a Deferred Stock
Unit from the date of Award up to and including the then most-recent Valuation
Date, as determined by the Compensation Committee pursuant to a Valuation.

(k) “Deferred Stock Unit” or “Unit” means an Award acquired by a Participant
under this Plan, and having a value which changes in direct relation to changes
in the value of Shares, as determined pursuant to a Valuation.

(l) “Director” means any individual who is a member of the board of directors.

(m) “Employee” means any common law employee of the Company or any of our
Subsidiaries. For purposes of this Plan, an individual whose only service
relationship with the Company is as a Director shall not be deemed to be an
Employee.

(n) “Fair Market Value” shall mean the closing price on the NASDAQ Global Select
Market on the relevant date, or (if there were no sales on such date) on the
last trading date preceding the relevant date.

(o) “Increased Value” means the appreciation in the worth of a Deferred Stock
Unit from the date of Award up to and including the then most-recent Valuation
Date, as determined by the Compensation Committee pursuant to a Valuation.

(p) “Initial Annual Retainer” means the Annual Retainer, as prorated if
applicable, received by an individual for the calendar year in which he or she
is first elected as a Non-Employee Director.

(q) “Initial Value” means the value of a Deferred Stock Unit on the date of
award, as determined in accordance with the provisions of this Plan.

(r) “Non-Employee Director” means any individual who is a member of the board of
directors, but who is not an Employee of the Company or a Subsidiary of the
Company.

(s) “Participant” means a Non-Employee Director who has an outstanding Award
granted under this Plan. References herein to the “Participant” shall include
the beneficiary of such Participant unless the context requires otherwise.

(t) “Shares” means the shares of common stock of the Company, par value $.05 per
share.

(u) “Subsidiary” means any corporation in which the Company owns directly, or
indirectly through one or more Subsidiaries, at least fifty percent (50%) of the
total combined voting power of all classes of stock, or any other entity
(including, but not limited to, partnerships and joint ventures) in which the
Company owns directly, or indirectly through one or more Subsidiaries, at least
fifty percent (50%) of the combined equity thereof.

(v) “Valuation” means an evaluation of the worth of a Deferred Stock Unit based
on changes in the Fair Market Value of the Shares, as determined by the
Compensation Committee pursuant to this Plan.

(w) “Valuation Date” means a date on which Deferred Stock Units are valued
pursuant to this Plan.

Article 3. Administration

3.1 Administration by the Compensation Committee; Powers. This Plan shall be
administered by the Compensation Committee, subject to terms of this Plan.
Subject to the terms of this Plan and the powers granted to the full board of
directors, the Compensation Committee shall have the full power, discretion, and
authority to interpret and administer this Plan in a manner which is consistent
with this Plan’s provisions. The Compensation Committee may establish rules and
forms for the administration of this Plan and may delegate specific duties and

 

2



--------------------------------------------------------------------------------

responsibilities, including without limitation calculations of Valuation, to
officers or other employees of the Company.

3.3 Decisions Binding. All determinations and decisions made by the Compensation
Committee pursuant to this Plan, and all related orders or resolutions of the
Compensation Committee shall be final, conclusive, and binding on all persons
and entities, including the Company, its stockholders, Employees, Non-Employee
Directors, Participants, and their estates and beneficiaries.

Article 4. Participation

Persons eligible to participate in this Plan are limited to Non-Employee
Directors while serving on the Board.

Article 5. Annual Equity Grants for Non-Employee Directors

5.1 Annual Equity Grants. Commencing February 1, 2008, and on each February 1
thereafter, each Non-Employee Director shall receive an Annual Share Retainer of
that number of Shares equal to the quotient determined by dividing the dollar
value of such Annual Share Retainer as established pursuant to this Plan by the
Fair Market Value of a Share on February 1 of the relevant year. Fractional
Shares shall not be issued if such quotient is not a whole number; such quotient
shall be rounded to the nearest full Share. Initially, such dollar value shall
be $35,000. Thereafter, the dollar value of the Annual Share Retainer may be
adjusted from year to year pursuant to Section 5.3 of this Plan, (subject to a
$70,000 per Non-Employee Director maximum annual dollar value during the 10-year
term of this Plan).

5.2 Timing of Payout. Certificates for the Shares shall be issued as soon as
administratively possible following February 1 of each year.

5.3 Annual Review. As part of its ongoing evaluation of Non-Employee Director
compensation, prior to November 1 in each year the Compensation Committee shall
conduct a review of the continued appropriateness of the then-current dollar
value of the Annual Share Retainer, and recommend the dollar value thereof to be
Awarded in the following calendar year. The value recommended may be adjusted
higher or lower than the previously-Awarded value, as the Compensation Committee
determines is appropriate. Subject to the limitation set forth in Section 5.1
above, the board shall then establish the dollar amount, if any, of the Annual
Share Retainer to be Awarded pursuant to this Plan for the following calendar
year.

Article 6. Annual Deferral Opportunity

6.1 Deferral of Annual Retainers. During the term of this Plan, each
Non-Employee Director may elect to receive any or all of his or her Annual
Retainer in the form of Deferred Stock Units. Elections to receive Deferred
Stock Units pursuant to this Section 6.1 shall be subject to the provisions of
this Article 6. If a Non-Employee Director fails to make any such election with
respect to his or her Annual Retainer for a given calendar year, or fails to do
so in timely fashion pursuant to Section 6.2, none of such Non-Employee
Director’s Annual Retainer for such calendar year shall be deferred pursuant to
this Plan.

6.2 Election. Each election described in Section 6.1, with respect to the Annual
Retainer for any given calendar year, shall be made by a written notice of
election, on a form provided by the Company, which notice is received by the
Company no later than December 15 of the preceding calendar year. Each such
election may apply solely to such given calendar year or to such given calendar
year and one or more consecutively-succeeding calendar years as may be specified
by the Participant in his or her election. Each new Non-Employee Director shall
make an election with respect to his or her initial Annual Retainer within
thirty (30) days after first becoming a Director, provided that such election
shall be effective only with respect to amounts that would have

 

3



--------------------------------------------------------------------------------

been received (absent the election) after the last day of the period during
which the election may be made. If less than all of an Annual Cash Retainer or
an Annual Share Retainer is deferred pursuant to such an election, the amount
thereof deferred, respectively, may be made only in ten percent (10%) increments
thereof.

6.3 Number of Deferred Stock Units. The number of Deferred Stock Units to be
granted in connection with an election pursuant to this Article 6 shall equal
the dollar amount of the Annual Retainer being deferred divided by the Fair
Market Value of a Share on the date the scheduled payment to the Director of the
amount deferred would have been made.

6.4 Vesting of Deferred Stock Units. Subject to the terms of this Plan, all
Deferred Stock Units acquired under this Article 6 shall vest fully upon the
acquisition of such Deferred Stock Units.

Article 7. Deferred Stock Units

7.1 Value of Deferred Stock Units. Each Deferred Stock Unit shall have an
Initial Value equal to the Fair Market Value determined for purposes of
Section 6.3. Subsequent to such date of Award, the value of each Deferred Stock
Unit shall change in direct relationship to changes in the value of a Share as
determined pursuant to a Valuation. Valuations shall be made from time to time
with respect to the issuance of: (a) Deferred Stock Units, including those
issued by reason of the conversion of dividend equivalents pursuant to
Section 7.2, and (b) quarterly reports pursuant to Section 7.6; and at such
other times as the Compensation Committee, in its discretion, deems appropriate,

7.2 Dividend Equivalents. Dividend equivalents shall be earned on Deferred Stock
Units provided under this Plan. Such dividend equivalents shall be converted
into an equivalent amount of Deferred Stock Units, on the dividend payment date,
based upon the Valuation of a Deferred Stock Unit on each date dividend
equivalents are converted into Deferred Stock Units. The converted Deferred
Stock Units will be fully vested upon conversion.

7.3 Timing and Amount of Payout. Except as provided otherwise in this Plan, the
payout of the Initial Value combined with the Increased Value or the Decreased
Value of each grant of Deferred Stock Units shall be made in a single cash
payment within thirty (30) days following the Participant’s termination of
service on the board or sooner, if so elected by the Participant as part of the
election made pursuant to Section 6.2, on a date certain selected by the
Participant; provided, however, such selected date may not be less than one year
from the date on which such Deferred Stock Units are to be acquired as result of
such election by such Participant pursuant to this Plan.

7.4 Hardship Withdrawals. Neither a Participant nor his or her beneficiary (as
established pursuant to Section 10.3) is eligible to withdraw the Valuation
credited to an Account (as defined Section 7.5) prior to the time specified in
Section 7.3. However, such Valuation may be subject to early withdrawal if an
unforeseeable emergency (within the meaning of Treas. Reg. § 1.409A-3(i)(3))
occurs with respect to the Participant. For purposes of this Plan, an
unforeseeable emergency is a severe financial hardship resulting from (1) an
illness or accident of the Participant, the Participant’s spouse, the
Participant’s beneficiary, or the Participant’s dependent; (2) loss of the
Participant’s property due to casualty; or (3) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. A distribution on account of unforeseeable emergency may not be
made to the extent that such emergency is or may be relieved (a) through
reimbursement or compensation from insurance or otherwise, (b) by liquidation of
the Participant’s assets (to the extent the liquidation of such assets would not
cause severe financial hardship), or (c) by cessation of deferrals under this
Plan. The Compensation Committee shall have sole discretion to determine whether
to approve any hardship withdrawal, the amount of which shall be limited to the
amount deemed by the Compensation Committee reasonably necessary to satisfy the
emergency need (which may include amounts necessary to pay any federal, state,
local or foreign income taxes or penalties reasonably anticipated to result from
the distribution). The Compensation Committee’s decision will be final and
binding on all interested parties. If the

 

4



--------------------------------------------------------------------------------

Compensation Committee approves a hardship withdrawal, (i) no election deferral
which is (A) applicable for the remainder of the calendar year within which the
hardship withdrawal is received or (B) applicable for the next succeeding
calendar year if the Participant’s election under Section 6.2 for the year in
which the hardship withdrawal is received was applicable for such next
succeeding calendar year, shall be given effect, and (ii) no election may be
made by such Participant for such next succeeding calendar year (if the
Participant’s election for the year in which the hardship withdrawal is received
was not applicable for such next succeeding calendar).

7.5 Deferred Stock Unit Account. A Deferred Stock Unit Account (the “Account”)
shall be established and maintained by the Company for each Participant who
receives Deferred Stock Units pursuant to this Plan. As the value of each
Deferred Stock Unit changes pursuant to Section 7.1, the Account established on
behalf of each Participant shall be adjusted accordingly. Each Account shall be
the record of the Deferred Stock Units granted to the Participant pursuant to
this Plan on each applicable grant date, shall be maintained solely for
accounting purposes, and shall not require segregation of any Company assets.

7.6 Quarterly Reports. Each Participant with Deferred Stock Units shall receive
quarterly reports providing detailed information about his or her respective
Account and changes in that Account during the preceding quarter.

Article 8. Reservation of Shares

The Company shall reserve and set aside One Hundred Thousand (100,000) shares of
its authorized but unissued $.05 par value Common Stock (“Common Stock” for
issuance under this Plan). Issuance of Deferred Stock Units from time to time
shall not be deemed to reduce the number of authorized shares then remaining
available for issuance under this Plan. In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares, or other
similar change in capitalization, the number and class of securities available
under this Plan shall be equitably adjusted by the Company in the manner
determined by the Board or Compensation Committee.

Article 9. Amendment, Modification, and Termination

9.1 Alteration, Termination Discontinuance Amendment, Suspension, and Amendment.
The board may amend, suspend, or terminate this Plan or any portion thereof at
any time and from time to time, subject to all applicable laws, rules,
regulations, and the like, including without limitation those which may require
stockholder approval

9.2 Awards Previously Granted. Unless required by law, no termination,
amendment, or modification of this Plan shall in any material manner adversely
affect any Award previously provided under this Plan, without the written
consent of the Participant holding the Award.

9.3 Conditions to Effectiveness of the Plan. This Plan was adopted by the board
of directors on November 26, 2007 and will become effective upon approval by our
stockholders. No Award may be granted under this Plan after the day prior to the
tenth anniversary of the date on which this Plan was approved by our
stockholders. No Award shall be granted if the grant and/or issuance of Shares
pursuant thereto, would be contrary to law or the regulations of any duly
constituted authority having jurisdiction. Furthermore, if any term or provision
of this Plan shall be deemed invalid, unlawful, or unenforceable, that term or
provision in question shall be revised in order to be valid, lawful, and
enforceable, but will not affect any other provision of this Plan.

 

5



--------------------------------------------------------------------------------

Article 10. Miscellaneous

10.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

10.2 Benefit Transfers. The interests of any Participant or beneficiary entitled
to payments hereunder shall not be subject to attachment or garnishment or other
legal process by any creditor of any such Participant or beneficiary nor shall
any such Participant or beneficiary have any right to alienate, anticipate,
commute, pledge, encumber, transfer, or assign any of the benefits or rights
which he or she may expect to receive, contingently or otherwise, under this
Plan except as may be required by the tax withholding provisions of the Code or
of a state’s income tax act. Notwithstanding the foregoing, amounts payable with
respect to a Participant hereunder may be paid as follows:

(a) Payments with respect to a disabled or incapacitated person may be paid to
such person’s legal representative for such person’s benefit, to a custodian
under the Uniform Gifts or Transfers to Minors Act of any state, or to a
relative or friend of such person for such person’s benefit; and

(b) Transfers by the Participant to a grantor trust established pursuant to
Sections 674, 675, 676, and 677 of the Code for the benefit of the Participant
or a person or persons who are members of his or her immediate family (or for
the benefit of their descendants) shall be recognized and given effect, provided
that any such transfer has not been disclaimed prior to the payment, and the
trustee of such trust certifies to the Compensation Committee that such transfer
occurred without any payment of consideration for such transfer.

10.3 Beneficiary Designation. Each Participant under this Plan may, from time to
time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under this Plan is to be paid in the event of
his or her death. Each designation will revoke all prior designations by the
same Participant, shall be in a form provided by the Company, and will be
effective only when filed by the Participant in writing with the Compensation
Committee during his or her lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.

10.4 No Right of Nomination. Nothing in this Plan shall be deemed to create any
obligation on the part of the board to nominate any Director for reelection by
our stockholders.

10.5 Stock Splits/Stock Dividends. In the event of any change in corporate
capitalization of the Company, such as a stock split, or a corporate
transaction, such as any merger, consolidation, separation, including a
spin-off, or other distribution of stock or property of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Code Section 368) or any partial or complete liquidation of the
Company, such adjustment shall be made in the number and class of Shares
available for issuance under this Plan and the number and unit price of Deferred
Stock Units that are outstanding under this Plan, as may be determined to be
appropriate and equitable by the Compensation Committee, in its sole discretion,
to prevent dilution or enlargement of rights.

10.6 Successors. All obligations of the Company under this Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

10.7 Requirements of Law. The granting of Awards under this Plan shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.

 

6



--------------------------------------------------------------------------------

10.8 Governing Law. The provisions of this Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the
Commonwealth of Massachusetts, excluding choice-of-law principles of the law of
such state that would require the application of the laws of a jurisdiction
other than such state.

10.9 Unfunded Plan. The Deferred Stock Unit Accounts maintained for Participants
under this Plan shall be bookkeeping accounts, which shall at all times be
reflected on our books as general unsecured and unfunded obligations of the
Company, and this Plan shall not give any person or entity any right or security
interest in any asset of the Company nor shall it imply any trust or segregation
of assets by the Company. No person shall have a right to payment hereunder
greater than the right of a general unsecured creditor.

10.10 Compliance with Code Section 409A. No Award shall provide for deferral of
compensation that does not comply with Section 409A of the Code, unless the
Compensation Committee, at the time of grant, specifically provides that the
Award is not intended to comply with Section 409A of the Code. The Company shall
have no liability to a Participant, or any other party, if an Award that is
intended to be exempt from, or compliant with, Section 409A is not so exempt or
compliant or for any action taken by the board or Compensation Committee.

 

7